EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Loop on 5/16/2022.

2.    The application has been amended as follows:
In the CLAIMS:
Cancel claims 28-31


Reasons for Allowance
Claims 1-8, 11, 12, 32 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a bi-layer fire safety adhesive tape as claimed in claim 1 and a sheet metal framing member as claimed in claim 32.  The closest prior art of record is Tamura et al. (US Patent Application No. 2013/0017389) and Ishiguro et al. (US Patent Application No. 2006/0155047).  Tamura et al. teach an adhesive tape comprising a flexible first single layer closed cell polymer foam strip.  Tamura et al. fail to teach a bi-layer fire safety adhesive tape comprising a flexible second single layer expandable graphite material strip to yield the bi-layer fire safety adhesive tape.  Ishiguro et al. teach an fire safety adhesive tape comprising an adhesive layer and a flexible layer expandable graphite material strip to yield a fire safety adhesive tape.  Ishiguro et al. fail to each a bi-layer fire safety adhesive tape comprising a flexible first single layer closed cell polymer foam strip.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/16/2022